DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 12 – 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Usuda et al. (US 2014/0103478, hereinafter Usuda).

Regarding claim 12, Usuda discloses an image sensing device (unit 10, fig. 1, and/or imaging device of fig. 8) comprising: 

a substrate lens in the semiconductor substrate disposed over the photoelectric conversion element (a substrate lens 11 in the semiconductor substrate 15 disposed over the photoelectric conversion element 14, figs. 3, 4, 8), and configured to allow incident light to converge upon the photoelectric conversion element (substrate lens 11 configured to allow incident light 16 to converge upon the photoelectric conversion element 14, see fig. 4a); and 
15a lens layer (microlens 20, color filter 12 and the layer in-between, fig. 8) disposed over the semiconductor substrate (fig. 8) and configured to direct the incident light to the substrate lens which further directs the incident light to the photoelectric conversion element (lens layer [20+12] disposed over the semiconductor substrate 15 and configured to direct the incident light 16 to the substrate lens 11 which further directs the incident light to the photoelectric conversion element 14, fig. 8, ¶0062-0066, ¶0083-0087).  

Regarding claim 13, Usuda discloses the image sensing device according to claim 12, wherein the substrate lens includes: 20a plurality of trenches (see figs. 3, 4, 8) in which material films are disposed (Usuda: light-collecting element 11 are arranged tow-dimensionally, wherein the light-collecting element 11: includes a plurality of light-transmissive films 33 – ¶0062, figs, 3, 4, 8). 
Regarding claim 14, Usuda discloses the image sensing device according to claim 13, wherein each of the material films includes an insulation layer having a refractive index different from that of the semiconductor substrate (wherein each of the material films 33 includes an insulation layer 34, made of air, and having a refractive index n=1, which is understood different from that of the semiconductor substrate 15, since semiconductor is not an air, ¶0064, fig. 6).

Regarding claim 15, Usuda discloses the image sensing device according to claim 13, wherein31 the plurality of trenches includes: a first trench located at a center part of a first surface of the semiconductor substrate; and second trenches disposed to surround the first trench (E.g. as seen from fig. 3a, 3b, leftmost figure, for “Center portion of pixel unit”, first trench lens at the center part of the first surface 15 and29 a plurality of second trench lenses formed to surround the first trench lens, ¶0061-0066).  

5 Regarding claim 16, Usuda discloses the image sensing device according to claim 15, wherein the second trenches have different widths or different depths according to a distance to the first trench lens (Usuda: The line width of the light-transmissive film 33 on the light-receiving surface is the greatest at the center of the concentric structure, and decreases as the ring-shaped light-transmissive film 33 is farther from the center of the concentric structure – ¶0065).
Regarding claim 17, Usuda discloses the image sensing device according to claim 15, wherein the second trenches are arranged at different intervals between any 10two of the Usuda: see figs. 3, 4, 6, 8).
Regarding claim 18, Usuda discloses the image sensing device according to claim 15, wherein the second trenches are arranged at a same interval (Usuda: fig: 6, films 33 are concentric, and thus the limitation of ‘same interval’ is understood met, ¶0064).

Regarding claim 19, Usuda discloses the image sensing device according to claim 15, wherein 15the plurality of trenches further includes an additional first trench having a width greater than that of each of the second trenches (Usuda: Thus limitation is understood met in fig. 6, assuming that the 2nd annular lens from the center is the additional first trench, while after that begins the second trenches).

Regarding claim 20, Usuda discloses the image sensing device according to claim 13, wherein the incident light is transferred to the photoelectric conversion element through the plurality of the trenches and through a space between any 20two of the plurality of the trenches (as seen from fig. 4A, the incident light 16 is transferred to the photoelectric conversion element 14 through the plurality of the trenches 11 and through a space between any 20two of the plurality of the trenches, fig. 4a, ¶0073-0074. Also see ¶0064).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Toda (US 2011/0221022).

Regarding claim 1, Usuda discloses an image sensing device (unit 10, fig. 1, and/or imaging device of fig. 8) comprising: 
 	a semiconductor substrate (substrate 15, figs. 3, 4, 8) including a first surface and a second surface opposite to the first surface (first surface of substrate 15 is understood adjacent to color filter 12, and second surface is understood adjacent to light-receiving element 14, fig. 8) and configured to include a 5photoelectric conversion element (element 14, figs. 3, 4, 8) that generates photocharges in response to light incident to the photoelectric conversion element via the first surface (¶0006, ¶0043-0044), wherein the semiconductor substrate is structured to include a substrate lens (substrate lens 11, which is implemented in light-transmissive films 33, figs. 3, 4, 6, 8, ¶0062-0065) and located between the first surface and the 10photoelectric conversion 
 	a lens layer (microlens 20, color filter 12 and the layer in-between, fig. 8) disposed over the semiconductor substrate to direct light through the first surface of the semiconductor substrate into the substrate lens which further directs the incident light into the 15photoelectric conversion element (lens layer [20+12] disposed over the semiconductor substrate 15 to direct light through the first surface of the semiconductor substrate 15 into the substrate lens 11 which further directs the incident light into the 15photoelectric conversion element 14, fig. 8, ¶0062-0066, ¶0083-0087).  

Usuda is not found disclosing explicitly the limitation of, substrate lens formed by etching the first surface to a predetermined depth.
However, Toda discloses that substrate lens 110A in layer 112A is provided by one time etching of substrate 111 to a predetermined depth (fig. 5b, 6c, 17a, ¶0193, ¶0199, ¶0239, ¶0382, ¶0389).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Usuda, to fabricate the substrate lens 11 using the etching technique proposed by Toda, to obtain, substrate lens formed by etching the first surface to a predetermined depth, because, combining prior art elements according to known method ready for improvement to yield 

Regarding claim 2, Usuda in view of Toda discloses the image sensing device according to claim 1, wherein the substrate lens includes: a plurality of trench lenses (see figs. 3, 4, 8) in which a material film is disposed (Usuda: light-collecting element 11 are arranged tow-dimensionally, wherein the light-collecting element 11: includes a plurality of light-transmissive films 33 – ¶0062, figs, 3, 4, 8).
Usuda in view of Toda as combined for claim 1, does not explicitly disclose the limitation of, material film having a refractive index different from that of the semiconductor substrate.
However, Toda in other instance discloses that substrate 102 refractive index is 4.1 (¶0105) and the entrenched in-chip optical lens 110A has a refractive index of 1.46 (¶0113), different from that of the semiconductor substrate. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Usuda in view of Toda, to include the teaching of Toda of using different refractive indices for substrate lens films than the semiconductor substrate, to obtain, material film having a refractive index different from that of the semiconductor substrate, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enable efficient and proper optical operation from the entrenched substrate lens films, in directing the light on the photosensitive sensor. 
Regarding claim 3, Usuda in view of Toda discloses the image sensing device according to claim 2, wherein the plurality of trench lenses includes: a first trench lens disposed at a center part of the first surface; and29 a plurality of second trench lenses formed to surround the first trench lens (E.g. as seen from fig. 3a, 3b, leftmost figure, for “Center portion of pixel unit”, first trench lens at the center part of the first surface 15 and29 a plurality of second trench lenses formed to surround the first trench lens, ¶0061-0066).
 
Regarding claim 4, Usuda in view of Toda discloses the image sensing device according to claim 3, wherein: the plurality of second trench lenses has a same width and a same 5depth (using broadest reasonable interpretation, using statement “…among the light-transmissive films 33 in the concentric structure, a light-transmissive film 33 which is closest to a center of the concentric structure has an outer edge (inner edge) in a shape of a true circle”, disclosed in ¶0062, Examiner interprets that, for at least the nearest annular trench from center, just outside the central disk has the “same” width throughout. And also from fig. 4A we see that the depths of the trenches are also same throughout), and the first trench lens has a width greater than that of each of the plurality of second trench lenses (Usuda: fig. 4A, left figure).  

Regarding claim 5, Usuda in view of Toda discloses the image sensing device according to claim 3, wherein the plurality of second trench lenses has different widths or different 10depths based on a distance to the first trench lens (Usuda: The line width of the light-transmissive film 33 on the light-receiving surface is the greatest at the center 

Regarding claim 6, Usuda in view of Toda discloses the image sensing device according to claim 3, wherein the plurality of second trench lenses is arranged at different intervals between any two of the plurality of second trench lenses based on a distance to the first trench lens (Usuda: see figs. 3, 4, 6, 8).  

15Regarding claim 7, Usuda in view of Toda discloses the image sensing device according to claim 3, wherein the plurality of second trench lenses is arranged at a same interval between any two of the plurality of second trench lenses (Usuda: fig: 6, films 33 are concentric, and thus the limitation of ‘same interval’ is understood met, ¶0064).
 
Regarding claim 8, Usuda in view of Toda discloses the image sensing device according to claim 3, wherein the plurality of trench lenses further includes: 20an additional first trench lenses having a width lager than that of each of the plurality of second trench lenses (Usuda: Thus limitation is understood met in fig. 6, assuming that the 2nd annular lens from the center is the additional first trench, while after that begins the second trenches).  

Regarding claim 9, Usuda in view of Toda discloses the image sensing device according to claim 3, wherein each of the plurality of second trench lenses has a band shape (Usuda: fig. 6).  

Regarding claim 10, Usuda in view of Toda discloses the image sensing device according to claim 1, wherein30 the lens layer is configured to allow the incident light to converge upon the substrate lens (Usuda: fig. 8, ¶0084).
  
Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Toda and further in view of Park (US 2009/0090937).

Regarding claim 11, Usuda in view of Toda discloses the image sensing device according to claim 1, except, further comprising: 5a line layer disposed over the second surface of the semiconductor substrate, and including metal lines configured to transmit an electrical signal generated from the photoelectric conversion element.  

Park discloses, a line layer (comprising 3 layers of 230 below layer 220, fig. 5) disposed over semiconductor substrate, and including metal lines 230 configured to transmit an electrical signal generated from the photoelectric conversion element (¶0108, figs. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Usuda in view of Toda to include the teaching of Park of providing a metal layer below the 

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

KOUYAMA et al. (US 2014/0191356), Toshikiyo et al. (US 7,667,286), Toshikiyo (US 8,018,508), ISHII et al. (US 2006/0285228), TOSHIKIYO (US 2008/0011937), Toshikiyo (US 2007/0164329), ISHII et al. (US 2008/0076039), TOSHIKIYO et al. (US 2006/0284052), ONOZAWA (US 2009/0141153), Takeuchi et al. (US 2005/0051860) – who disclose different image sensors of interest having entrenched inner lens structures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697